UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7937



ANDRE WILLIAMS,

                                           Petitioner - Appellant,

          versus


VANESSA ADAMS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-05-220-3)


Submitted: July 20, 2006                       Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Williams, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Richmond, Virginia; Michael Edward
Lockridge, FEDERAL BUREAU OF PRISONS, Butner, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Andre Williams, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.      We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed in forma pauperis

and   affirm    for   the   reasons    stated   by   the   district    court.

Williams v. Adams, No. CA-05-220-3 (E.D. Va. Oct. 18, 2005).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      - 2 -